In its opinion filed herein on June 3, 1926, this court held,inter alia, that the net profits referred to in the contract of August 19, 1919, a percentage of which was thereby secured to the complainant, were the net profits of the business as a whole during the period covered by that contract and were not the net profits of any one or more separate construction contracts performed during that period. The complainant moves for a rehearing on that subject upon the ground that in construing the letter or contract of August 19, 1919, the court "erroneously assumed facts not borne out by the evidence and overlooked other facts undisputed in the evidence." Upon this point argument on the motion for a rehearing was not desired by any of the justices. *Page 421 
The motion for a rehearing was further based upon the ground that the decision of the court was not sufficiently specific in failing to specify that the period from August 1, 1919, to the date of the termination of the employment should be divided into three annual sub-periods, the profits earned by the business during each one of these subperiods to be calculated and ascertained separately from the profits and losses disclosed by the accounts during each of the other subperiods. Upon this latter point oral argument was asked for by the court and was presented. Upon a reconsideration of this latter point the court is of the opinion that there is nothing in the evidence to require or to justify a division of the term of the employment into any such subperiods.
The motion for a rehearing is denied.